      Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 1 of 52



                                                                                         Page 1 of 52
                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

WILBERT HURST,
    Plaintiff,

vs.                                                          Case No.: 4:18cv237/RH/EMT

CENTURION OR FLORIDA LLC, et al.,
    Defendants.
                                 /

                        REPORT AND RECOMMENDATION

       Plaintiff Wilbert Hurst (Hurst) is a Florida inmate proceeding pro se and in

forma pauperis in this civil rights case brought under 42 U.S.C. § 1983. Five of the

six Defendants have been served with process and appeared. Presently before the

court are cross-motions for summary judgment (MSJs) filed by Hurst, Defendant Dr.

Ong, and Defendants Dr. Perez-Lugo, Dr. Campbell, and Centurion of Florida, LLC

(Centurion Defendants) (ECF Nos. 83, 84, 85). Also pending is a motion to dismiss

filed by Defendant Nurse Zebley 1 (ECF No. 134). The court provided Hurst an

opportunity to respond to Nurse Zebley’s motion (see ECF No. 135), but he has not

done so as of today’s date.




1
  Although Nurse Zebley was an employee of Centurion at all relevant times, and is represented
by Centurion’s counsel, she did not join the Centurion Defendants’ MSJ and instead filed a motion
to dismiss. Therefore, the court does not include her in its references to the Centurion Defendants.
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 2 of 52



                                                                              Page 2 of 52



       The case was referred to the undersigned for the issuance of all preliminary

orders and any recommendations to the district court regarding dispositive matters.

See N.D. Fla. Loc. R. 72.2(C); see also 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b). Upon consideration of the record and the relevant law, the undersigned

recommends that Dr. Ong’s and the Centurion Defendants’ MSJs be granted, and

Hurst’s MSJ be denied, because the evidence is such that a reasonable jury could not

conclude that any of the movant Defendants violated Hurst’s constitutional rights by

exhibiting deliberate indifference to his serious medical needs. The undersigned

recommends that Hurst’s claim against Defendant Nurse Zebley be dismissed for

failure to state a claim upon which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1). Lastly, the undersigned recommends that

Hurst’s claim against the unserved Defendant, Christin Judd Delaney, RN, be

dismissed for failure to effect service of process, pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure.

I.     BACKGROUND

       The operative pleading in this case is Hurst’s Third Amended Complaint (Pl.’s

Third Am. Compl., ECF No. 36). Hurst claims that Defendants were deliberately

indifferent to his medical needs, in violation of the Eighth Amendment, by delaying


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 3 of 52



                                                                           Page 3 of 52



surgery for a fractured finger and failing to provide post-operative physical therapy

(id. at 3–17).       Hurst seeks a declaratory judgment, injunctive relief, and

compensatory and punitive damages (id. at 18).

       On March 25, 2020, Hurst filed a motion for partial summary judgment with

supporting evidentiary materials (Pl.’s Mot. Partial Summ. J., ECF No. 83; see also

ECF No. 124). Hurst argues he is entitled to judgment in his favor on the issue of

liability, and trial is warranted only on the issue of damages (id.). Dr. Ong and the

Centurion Defendants filed responses in opposition to Hurst’s MSJ (Centurion

Defs.’ Resp. in Opp’n, to Pl.’s Mot. Summ. J., ECF No. 95; Def. Ong’s Resp. in

Opp’n, to Pl.’s Mot. Summ. J., ECF No. 96).

       On March 27, 2020, Dr. Ong and the Centurion Defendants filed MSJs with

supporting evidentiary materials (Def. Ong’s Mot. Summ. J., ECF No. 84; Centurion

Defs.’ Mot. Summ. J., ECF No. 85). Hurst filed a response in opposition to each

motion (Pl.’s Resp. in Opp’n, to Centurion Defs.’ Mot. Summ. J., ECF No. 97; Pl.’s

Resp. in Opp’n, to Def. Ong’s’ Mot. Summ. J., ECF No. 125). Defendants filed

replies to Hurst’s responses (Centurion Defs.’ Reply, ECF No. 101; Def. Ong’s

Reply, ECF No. 126).




Case No.: 4:18cv237/RH/EMT
      Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 4 of 52



                                                                          Page 4 of 52



       On November 9, 2020, Nurse Zebley filed a motion to dismiss the Third

Amended Complaint, on the ground that Hurst failed to exhaust administrative

remedies (Zebley’s Mot. to Dismiss, ECF No. 134). As previously noted, Hurst has

not filed a response to that motion.

II.    MOTIONS FOR SUMMARY JUDGMENT

       A.     Applicable Legal Standards

              1.      Summary Judgment Standard

       To prevail on a motion for summary judgment, the moving party must show

that the nonmoving party has no evidence to support his case or present affirmative

evidence that the nonmoving party will be unable to prove his case at trial. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If the moving party

successfully negates an essential element of the nonmoving party’s case, the burden

shifts to the nonmoving party to come forward with evidentiary material

demonstrating a genuine issue of fact for trial. Id. The “mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). A dispute is “genuine” if the “evidence is such that a reasonable jury could


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 5 of 52



                                                                              Page 5 of 52



return a verdict for the nonmoving party.” Id. at 248. A fact is “material” if it “might

affect the outcome of the suit under the governing law.” Id.

       To defeat summary judgment, the nonmoving party must show more than the

existence of a “metaphysical doubt” regarding the material facts. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586. Speculation or conjecture

from a party cannot create a genuine issue of material fact. See Cordoba v. Dillard’s,

Inc., 419 F.3d 1169, 1181 (11th Cir. 2005). And “[a] mere scintilla of evidence in

support of the nonmoving party will not suffice to overcome a motion for summary

judgment.” Young v. City of Palm Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004);

see also Celotex Corp., 477 U.S. at 324. The nonmoving party must either point to

evidence in the record or present additional evidence sufficient to withstand a

directed verdict motion at trial based on the alleged evidentiary deficiency. See

Celotex Corp., supra; Owen v. Wille, 117 F.3d 1235, 1236 (11th Cir. 1997) (Rule 56

requires the nonmoving party to go beyond the pleadings and by his or her own

affidavits, or by the depositions, documents, affidavits or declarations, admissions,

interrogatory answers or other materials on file designate specific facts showing that

there is a genuine issue for trial); Hammer v. Slater, 20 F.3d 1137 (11th Cir. 1994).




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 6 of 52



                                                                           Page 6 of 52



       Evidence presented by the nonmoving party in opposition to the motion for

summary judgment, and all reasonable factual inferences arising from it, must be

viewed in the light most favorable to him or her. See Adickes v. S. H. Kress & Co.,

398 U.S. 144, 157 (1970); Jones v. Cannon, 174 F. 3d 1271, 1282 (11th Cir. 1999).

Nonetheless, the nonmoving party still bears the burden of coming forward with

sufficient evidence of every element that he or she must prove. See Celotex Corp.,

477 U.S. at 317. A motion for summary judgment should be granted if “the movant

shows that there is no genuine dispute as to any material fact and that the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp., 477

U.S. at 322.

       The standards governing cross-motions for summary judgment are the same,

although the court must construe the motions independently, viewing the evidence

presented by each moving party in the light most favorable to the non-movant.

Lozman v. City of Riviera Beach, 39 F. Supp. 3d 1392, 1404 (S.D. Fla. 2014)

(citations omitted); Avocent Huntsville Corp. v. ClearCube Tech., Inc., 443 F. Supp.

2d 1284, 1293–94 (N.D. Ala. 2006).




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 7 of 52



                                                                            Page 7 of 52



       2.     Deliberate Indifference to Medical Needs

       The Eighth Amendment prohibits infliction of “cruel and unusual

punishments.” U.S. Const. amend. VIII. Stating a claim under the clause thus

requires satisfying two minima (from which the case law has ultimately derived four

requirements). First, there must be, objectively speaking, conduct by public officials

“sufficiently serious” to constitute a cruel or unusual deprivation—one “denying ‘the

minimal civilized measure of life’s necessities.’” Wilson v. Seiter, 501 U.S. 294,

298 (1991) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Second, there

must be a subjective intent by the public officials involved to use the sufficiently

serious deprivation in order to punish. See Wilson, 501 U.S. at 300 (“The source of

the intent requirement is not the predilections of this Court, but the Eighth

Amendment itself, which bans only cruel and unusual punishment. If the pain

inflicted is not formally meted out as punishment by the statute or the sentencing

judge, some mental element must be attributed to the inflicting officer before it can

qualify.” (emphasis in original)).

       In the context of denial of medical care, each of these minima has been more

specifically described as encompassing two subsidiary requirements. To show an

objectively serious deprivation, it is necessary to demonstrate, first, an objectively


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 8 of 52



                                                                                Page 8 of 52



“serious medical need[ ],” Estelle v. Gamble, 429 U.S. 97, 104 (1976), one that, if

left unattended, “pos[es] a substantial risk of serious harm,” Farmer v. Brennan, 511

U.S. 825, 834 (1994). A serious medical need is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Farrow v. West, 320

F.3d 1235, 1243 (11th Cir. 2003). Second, it is necessary to demonstrate that the

response made by the public official to that need was poor enough to constitute “an

unnecessary and wanton infliction of pain,” and not merely accidental inadequacy,

“negligen[ce] in diagnosi[s] or treat[ment],” or even “[m]edical malpractice”

actionable under state law. Estelle, 429 U.S. at 105–06. Similarly, to show the

required subjective intent to punish, a plaintiff must demonstrate that the public

official acted with an attitude of “deliberate indifference,” id. at 105, which is in turn

defined as requiring two separate things: “aware[ness] of facts from which the

inference could be drawn that a substantial risk of serious harm exists and . . .

draw[ing of] the inference,” Farmer, 511 U.S. at 837. Ultimately, there are thus four

requirements: an objectively serious need, an objectively insufficient response to

that need, subjective awareness of facts signaling the need, and an actual inference




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 9 of 52



                                                                           Page 9 of 52



of required action from those facts. See Taylor v. Adams, 221 F.3d 1254, 1258 (11th

Cir. 2000).

       Eleventh Circuit cases have given substance to Estelle’s distinction between

“deliberate indifference” and mere negligence, explicating categories of action or

inaction that may constitute deliberate indifference. The Eleventh Circuit repeatedly

found that an official acts with deliberate indifference when he or she knows that an

inmate is in serious need of medical care and fails or refuses to obtain medical

treatment for the inmate. McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)

(citations omitted).

       “Even where medical care is ultimately provided, a prison official may

nonetheless act with deliberate indifference by delaying the treatment of serious

medical needs, even for a period of hours, though the reason for the delay and the

nature of the medical need is relevant in determining what type of delay is

constitutionally intolerable.” McElligott, 182 F.3d at 1255; see also Harris v.

Coweta Cnty., 21 F.3d 388, 393–94 (11th Cir. 1994) (“The tolerable length of delay

in providing medical attention depends on the nature of the medical need and the

reason for the delay. A few hours’ delay in receiving medical care for emergency

needs such as broken bones and bleeding cuts may constitute deliberate


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 10 of 52



                                                                             Page 10 of 52



indifference.”); see also Farrow, 320 F.3d at 1246 (a defendant who delays

necessary treatment for non-medical reasons may exhibit deliberate indifference);

Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990) (“[A]n unexplained delay

of hours in treating a serious injury states a prima facie case of deliberate

indifference.”).

       “A prisoner bringing a deliberate-indifference claim has a steep hill to climb.”

Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257, 1266 (11th Cir. 2020). The

Eleventh Circuit has held, for instance, that the Constitution does not require that the

medical care provided to prisoners be “perfect, the best obtainable, or even very

good.” Harris v. Thigpen, 941 F.2d 1495, 1510 (11th Cir. 1991) (quotation omitted).

Rather, “[m]edical treatment violates the [E]ighth [A]mendment only when it is so

grossly incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.” Id. at 1505 (quotation omitted). The Eleventh

Circuit has also emphasized—as have its sister circuits—that “a simple difference

in medical opinion between the prison’s medical staff and the inmate as to the latter’s

diagnosis or course of treatment [fails to] support a claim of cruel and unusual

punishment.” Id.; accord, e.g., Lamb v. Norwood, 899 F.3d 1159, 1162 (10th Cir.

2018) (“We have consistently held that prison officials do not act with deliberate


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 11 of 52



                                                                            Page 11 of 52



indifference when they provide medical treatment even if it is subpar or different

from what the inmate wants.”); Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir. 2014)

(en banc) (“[The Eighth Amendment] does not impose upon prison administrators a

duty to provide care that is ideal, or of the prisoner’s choosing.”).

       B.     Material Facts for Purposes of Summary Judgment

       The facts pertinent to the resolution of the parties’ motions are drawn from

Hurst’s verified Third Amended Complaint (ECF No. 36) and the evidence in the

summary judgment record (ECF Nos. 83, 84, 85, 97, 124). See Perry v. Thompson,

786 F.2d 1093, 1095 (11th Cir. 1986) (holding specific facts pled in a sworn

complaint must be considered in opposition to a motion for summary judgment).

Where the parties offer conflicting accounts of the events in question, the court “sets

forth the facts, drawn from the evidence presented, in the light most favorable to the”

nonmoving party. Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262, 1265

(11th Cir. 2005). Nevertheless, matters stated by a court as “facts” for purposes of

summary judgment review may not be the actual facts. See Montoute v. Carr, 114

F.3d 181, 182 (11th Cir. 1997).




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 12 of 52



                                                                            Page 12 of 52



       Regarding the factual positions asserted by the parties, the court must apply

the standard set forth in Rule 56(c) of the Federal Rules of Civil Procedure, which

provides in relevant part:

       (1) Supporting Factual Positions. A party asserting that a fact cannot
       be or is genuinely disputed must support the assertion by:

       (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations (including those made for purposes of the
       motion only), admissions, interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce
       admissible evidence to support the fact.
       ....
       (4) Affidavits or Declarations. An affidavit or declaration used to
       support or oppose a motion must be made on personal knowledge, set
       out facts that would be admissible in evidence, and show that the affiant
       or declarant is competent to testify on the matters stated.

Fed. R. Civ. P. 56(c).

       If a fact cannot be presented in a form that would be admissible in evidence,

it cannot be used for purposes of summary judgment. See Macuba v. Deboer, 193

F.3d 1316, 1322 (11th Cir. 1999); Fed. R. Civ. P. 56(c). If a party fails to properly

support an assertion of fact or fails to properly address another party’s assertion of

fact as required by Rule 56(c), the court will consider the fact undisputed for

purposes of the motion for summary judgment. See Fed. R. Civ. P. 56(e)(2).

Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 13 of 52



                                                                                        Page 13 of 52



       At the time of the events underlying Hurst’s claims, Centurion contracted with

the FDOC to provide medical services to inmates in FDOC institutions (Pl.’s Third

Am. Compl., ECF No. 36 at 2). On January 5, 2017, Hurst sustained a fracture to

the fifth metacarpal neck of his right hand during an altercation with another inmate

at Union Correctional Institution (Pl.’s Third Am. Compl., ECF No. 36 at 3, 5–6;

Def. Ong’s Statement Undisputed Material Facts, ECF No. 84 at 3–4; Centurion

Defs.’ Statement of Undisputed Facts, ECF No. 85 at 3).

       Hurst states that immediately after he injured his hand on January 5, 2017, he

was escorted for a pre-confinement health evaluation (Hurst Decl. ⁋ 3, ECF No. 83

at 18–19). Hurst states he was seen by Defendant Nurse Delaney (id.).2 Hurst states

he notified Delaney that his right hand was swollen and painful, and he believed that

the hand was broken (id.). Hurst states Nurse Delaney refused to provide any

medical care and instead told him he would have to wait to see a doctor at his next

doctor appointment, which was not until April (three months later) (id.). Hurst states

Nurse Delaney completed a Pre-Special Housing Health Evaluation form but falsely

reported that Hurst had no medical complaints (id.; see also FDOC Pre-Special



2
 Hurst refers to Nurse Delaney as “Nurse Jane Doe I” in his Third Amended Complaint. Through
Hurst’s efforts during discovery, and the court’s assistance, Centurion identified this Defendant as
Christin Judd Delaney, RN (see ECF Nos. 100, 102, 103, 104).
Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 14 of 52



                                                                                   Page 14 of 52



Housing Health Evaluation form, ECF No. 83 at 17). Hurst states he was escorted

to administrative confinement and requested an Inmate Sick-Call Request form from

an officer, but the officer told him that he needed to obtain the form from the nurse

(Hurst Decl. ⁋ 3, ECF No. 83 at 21–22).

       A few days later, on January 8 or 9, 2017, at 5:00–5:30 a.m., Hurst spoke with

Defendant Nurse Zebley as she was making her morning medication rounds in the

administrative confinement unit (Hurst Decl. ⁋ 3, ECF No. 83 at 21–22).3 Hurst

showed Nurse Zebley his hand and told her that it was swollen and painful, and that

he believed it was broken (id.). Nurse Zebley provided Hurst with the sick-call form

(id.). Hurst completed the form and gave it back to Nurse Zebley (id.). Hurst was

not seen in sick-call, and the sick-call request is not in Hurst’s medical file (id.).

Hurst alleges “upon information and belief” that Nurse Zebley discarded the sick-

call request instead of processing it (id.).

       Hurst was released from administrative confinement on January 12, 2017

(Pl.’s Third Am. Compl., ECF No. 36 at 5). On January 15, 2017, Hurst submitted

an inmate sick-call request complaining of swelling in his right hand and his inability



3
  Hurst refers to Nurse Zebley as “Nurse Jane Doe II” in his Third Amended Complaint. Centurion
identified this Defendant as Kristina M. Zebley, LPN (see ECF Nos. 100, 102, 103, 104).

Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 15 of 52



                                                                           Page 15 of 52



to move his little finger (FDOC Inmate Sick-Call Request, ECF No. 85-1 at 68). The

sick-call request was received by the medical department on January 17 (see id.).

The next day (January 18, 2017), a nurse assessed Hurst’s finger (FDOC

Fracture/Dislocation/Sprain Protocol, ECF No. 85-1 at 66–67). Hurst reported his

pain level as a 5 out of 10 (id.). The nurse noted no deformity, mild swelling, that

the skin was pink and warm, and that Hurst was able to wiggle the finger (id.). The

nurse instructed Hurst to elevate his hand, apply a warm, moist towel, and report any

discoloration, coolness, tingling, numbness, or increase in pain (id.). The nurse also

provided Hurst pain medication (id.). That same day, Dr. J. Bichara ordered x-rays

of Hurst’s right hand and fingers, which were performed on January 20, 2017 (a

Friday) (FDOC Radiology Request Form, ECF No. 85-1 at 80). The x-rays revealed

that Hurst suffered an “acute comminuted displaced fracture present in the distal 5th

metacarpal with soft tissue swelling” (Schryver Medical, LLC Radiology

Interpretation, ECF No. 85-1 at 79).

       Dr. Bichara reviewed the radiology report on January 24, 2017 (just two

business days after the x-rays were performed) (Schryver Medical, LLC Radiology

Interpretation, ECF No. 85-1 at 79), and met with Hurst on January 27 to review it

with him (FDOC Chronological Record of Health Care, ECF No. 85-1 at 65).


Case No.: 4:18cv237/RH/EMT
       Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 16 of 52



                                                                          Page 16 of 52



During that visit, Dr. Bichara referred Hurst for an “urgent” plastic surgery

consultation and prescribed Tylenol for pain control (FDOC Chronological Record

of Health Care, ECF No. 85-1 at 65; FDOC Physician’s Order Sheet, ECF No. 83 at

26).     The referral was forwarded to the scheduling department (see FDOC

Chronological Record of Health Care, ECF No. 85-1 at 65).

        On February 13, 2017, Hurst submitted a sick-call request inquiring whether

surgery was approved and requesting a written medical pass for a right-hand support

(FDOC Inmate Sick-Call Request, ECF No. 85-1 at 63). On February 14, 2017, the

scheduling department scheduled Hurst for a plastic surgery assessment with

Defendant Dr. Ong, a contract physician with the FDOC, on February 15 (FDOC

Chronological Record of Health Care, ECF No. 85-1 at 64).

        Hurst saw Defendant Dr. Ong at the Reception and Medical Center (RMC) on

February 15, 2017 (Def. Ong’s Aff. ⁋ 2, ECF No. 84-1; FDOC Chronological Record

of Health Care, ECF No. 85-1 at 64). Dr. Ong ordered an x-ray, which revealed an

overlapping fracture of Hurst’s right fifth metacarpal (Ong Aff. ⁋ 2, ECF No. 84-1;

FDOC Radiology Request Form, ECF No. 85-1 at 78). Dr. Ong determined that

Hurst required surgery, explained the risks and benefits of surgery, and received

Hurst’s written consent to undergo an open reduction and internal fixation procedure


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 17 of 52



                                                                         Page 17 of 52



as soon as possible (Ong Aff. ⁋ 2, ECF No. 84-1; FDOC Consent for Surgical

Procedure(s) and Anesthesia, ECF No. 85-1 at 30).        Dr. Ong completed and

submitted a Request for Pre-Approval of Health Care Services form that day

(February 15, 2017) as required by the FDOC (Ong Aff. ⁋ 2, ECF No. 84-1; FDOC

Request for Pre-Approval of Health Care Services, ECF No. 1-1 at 15). Dr. Ong

specifically indicated on the form that the procedure was “urgent” and noted “for

surgery tomorrow” (id.). The medical record from Dr. Ong’s assessment also

indicates, “primary care physician at permanent institution to approve/arrange

request” (FDOC Chronological Record of Health Care, ECF No. 85-1 at 64). Hurst

was returned from the RMC to Union C.I. (Hurst Decl. ⁋⁋ 5–6, ECF No. 83 at 30).

He met with Defendant Dr. Perez-Lugo and a nurse, and Hurst informed Dr. Perez-

Lugo that the surgery was postponed until the next week (Hurst alleges the officer

who transported him from the RMC to Union C.I. told him that the surgery was

postponed until the next week) (Pl.’s Third Am. Compl., ECF No. 36 at 7; see also

FDOC Chronological Record of Health Care, ECF No. 85-1 at 64).

       On February 16, 2017, Defendant Dr. Ong held surgical hours in the RMC’s

Mobile Surgery Unit in Lake Butler, Florida (Ong Aff. ⁋ 3, ECF No. 84-1). Dr. Ong

was “ready, willing and able” to conduct Hurst’s surgery that day and expected that


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 18 of 52



                                                                                       Page 18 of 52



Hurst would present for the surgery as Ong had requested the day before (id.). Hurst

did not present to Dr. Ong for surgery on February 16, 2017 (Ong Aff. ⁋ 4). Dr. Ong

was not involved in scheduling the surgery once he submitted the required Request

for Pre-Approval of Health Care Services form (id.). Dr. Ong played no role in any

cancellation or postponement of Hurst’s surgery (id.). 4

       On February 17, 2017, Defendant Dr. Perez-Lugo pre-approved Hurst’s

surgery by signing the Request for Pre-Approval of Health Care Services form which

Dr. Ong had completed on February 15 (FDOC Chronological Record of Health

Care, ECF No. 85-1 at 64; FDOC Request for Pre-Approval of Health Care Services,

ECF No. 1-1 at 15). The pre-approval form was not sent to the FDOC’s Utilization

Management section for final approval and scheduling until February 28, 2017

(FDOC Request for Pre-Approval of Health Care Services, ECF No. 1-1 at 15;

FDOC Chronological Record of Health Care, ECF No. 85-1 at 64).

       On March 1, 2017, Hurst submitted an inmate request inquiring about the date

of his surgery (FDOC Inmate Request, ECF No. 85-1 at 37). In the request, Hurst

stated that Dr. Ong scheduled him for surgery on February 16, 2017, but he was


4
  Also on February 16, 2017, a nurse at Union C.I. saw Hurst in sick call regarding his request for
a medical pass for the hand support (FDOC Chronological Record of Health Care, ECF No. 85-1
at 62). The nurse referred Hurst’s chart to a doctor, and Dr. George issued the medical pass for
the wrist support (FDOC Health Slip/Pass, ECF No. 85-1 at 3).
Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 19 of 52



                                                                         Page 19 of 52



subsequently told it was rescheduled for the following week (id.). Hurst expressed

concern that if too much time passed, the surgery would not be successful (id.).

Hurst asked, “They didn’t forget me did they?” (id.). Centurion’s Health Services

Administrator responded to Hurst’s inmate request as follows:

       Reviewed records indicate you have been approved for surgery. We
       are awaiting your appointment date. Should you experience problems,
       sick call is available.

(FDOC Inmate Request, ECF No. 85-1 at 37; see also Centurion Defs.’ Statement

of Undisputed Facts, ECF No. 85 at 5).

       On March 7, 2017, Hurst submitted another inmate request inquiring about

the date of his surgery (FDOC Inmate Request, ECF No. 85-1 at 36). Hurst

complained that he still had not had the surgery; his hand was “getting worse”; and

he was in constant pain (id.). Hurst was seen by a nurse on March 13, 2017 (FDOC

Chronological Record of Health Care, ECF No. 85-1 at 60). The nurse contacted

the scheduling department and determined that surgery was approved, and an

appointment date was pending (id.). The nurse instructed Hurst to access sick call

if needed (id.). Centurion’s Health Services Administrator responded to Hurst’s

inmate request as follows:

       Reviewed records indicate you have been approved for surgery. We
       are awaiting an appointment date. Should you experience problems,

Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 20 of 52



                                                                             Page 20 of 52



       sick call is available. Please be advised that sometimes appointments
       get rescheduled due to circumstances beyond our control. We have
       contacted scheduling to inquire about an appointment.

(FDOC Inmate Request, ECF No. 85-1 at 36).

       On March 30, 2017, Hurst presented to Defendant Dr. Ong for surgery (Ong

Aff. ⁋ 5, ECF No. 84-1). Dr. Ong performed the surgery on Hurst’s right hand,

which included the following procedures: (a) osteotomy of the right fifth metacarpal

neck; (b) open reduction internal fixation of the right fifth metacarpal neck; (c) video

fluoroscopy; (d) post-operative finger nerve block; and (e) application of hand, wrist

splint (Ong Aff. ⁋ 5; FDOC surgical records, ECF No. 85-1 at 16, 19–32). Dr. Ong

identified the fracture, used a saw to take away parts of the bone, aligned it and then

put in temporary pins to help repair the displaced fracture (Ong Aff. ⁋ 5, ECF No.

84-1). Hurst’s exterior tendons were retracted during surgery to allow for access to

the facture site (Def. Ong’s Answer to Pl.’s Interrog. No. 13, ECF No. 83 at 46).

This was a normal aspect of this type of surgery, and Hurst’s tendons were

completely unharmed during the surgery (id.). Although Hurst’s injury was some

twelve weeks old at the time of his surgery, it is Dr. Ong’s medical opinion that the

surgery went well without complication and was ultimately successful (Ong Aff. ⁋

5, ECF No. 84-1; Ong’s Ans. To Interr. No. 13, ECF No. 83 at 46). After the


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 21 of 52



                                                                         Page 21 of 52



procedure, Dr. Ong prescribed Hurst antibiotics, pain medication and calcium

supplements, and explained that he was to wear the hand wrist splint until the bone

healed (Ong Aff. ⁋ 5; FDOC Surgical Patient Discharge Planning Summary, ECF

No. 85-1 at 21). Dr. Ong instructed that Hurst return to the clinic in two weeks to

remove the sutures (FDOC surgical records, ECF No. 85-1 at 19, 21).

        Defendant Dr. Perez-Lugo approved Hurst’s wrist support and an ACE wrap

(FDOC Health Slip/Pass, ECF No. 85-1 at 2, 4, 5). On April 3, 2017, Hurst had a

follow-up visit with a nurse, who noted that results of blood tests were pending

(FDOC Chronological Record of Health Care, ECF No. 85-1 at 58).

       On April 4, 2017, Dr. Cabrero noted that Dr. Ong’s request for a post-

operative assessment was not accepted by Centurion and “needs to be rewritten by

the sending institution’s physician” (FDOC Chronological Record of Health Care,

ECF No. 85-1 at 58). On April 10, 2017, Dr. Cabrero completed a request for a

follow-up consultation with Dr. Ong (FDOC Consultation Request/Consultant’s

Report, ECF No. 1-1 at 32).

       On April 18, 2017, the scheduling department scheduled Hurst for a follow-

up visit with Defendant Dr. Ong the next day (April 19) (FDOC Chronological

Record of Health Care, ECF No. 85-1 at 57). On April 19, 2017, Dr. Ong saw Hurst


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 22 of 52



                                                                          Page 22 of 52



for his first post-operative visit (Ong Aff. ⁋ 6, ECF No. 84-1). After an examination

showed the wound to be healing well, and an x-ray revealed a healing fracture, Dr.

Ong removed Hurst’s sutures, cleaned the surgical sites, and requested that Hurst be

returned to the clinic in approximately four weeks for a repeat x-ray and removal of

the surgical pins (Ong Aff. ⁋ 6; FDOC Radiology Request Form, ECF No. 85-1 at

77; Schryver Medical, LLC, Radiology Interpretation, ECF No. 85-1 at 76; FDOC

Chronological Record of Health Care, ECF No. 85-1 at 57).

       On April 24, 2017, Defendant Dr. Perez-Lugo reviewed Hurst’s chart, and a

nurse sent Hurst’s records to the scheduling department (FDOC Chronological

Record of Health Care, ECF No. 85-1 at 57).

       On May 23, 2017, the scheduling department scheduled Hurst for a follow-up

visit with Defendant Dr. Ong the next day (May 24) (FDOC Chronological Record

of Health Care, ECF No. 85-1 at 56). On May 24, 2017, Dr. Ong saw Hurst for his

second post-operative visit (Ong Aff. ⁋ 7, ECF No. 84-1; FDOC Chronological

Record of Health Care, ECF No. 85-1 at 56). An x-ray confirmed that the bone was

adequately healed to allow for removal of the surgical pins (Ong Aff. ⁋ 7, ECF No.

84-1; Schryver Medical, LLC Radiology Interpretation, ECF No. 85-1 at 74–75).

The x-ray also indicated increasing osteopenia consistent with disuse osteoporotic


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 23 of 52



                                                                          Page 23 of 52



disease (Schryver Medical, LLC Radiology Interpretation, ECF No. 85-1 at 74). Dr.

Ong recommended hand physical therapy three times per week for eight weeks and

instructed Hurst to return in four weeks for another x-ray (Ong Aff. ⁋ 7, ECF No.

84-1; FDOC Chronological Record of Health Care, ECF No. 85-1 at 56). Defendant

Dr. Perez-Lugo reviewed Hurst’s chart the same day (May 24) (FDOC

Chronological Record of Health Care, ECF No. 85-1 at 56). A nurse sent Hurst’s

chart to the scheduling department to schedule the follow-up appointment with Ong

(id.). There is no evidence in the record that any health care provider completed a

Consultation Request for Hurst to receive an evaluation with a physical therapist.

       On June 28, 2017, Hurst returned to Defendant Dr. Ong for his third post-

operative follow-up appointment (Ong Aff. ⁋ 8, ECF No. 84-1). Hurst’s x-ray results

revealed a healed fracture and “disuse osteoporosis suspected” (Schryver Medical,

LLC Radiology Interpretation ECF No. 85-1 at 72–73.) An examination revealed a

diminished range of motion in all fingers of Hurst’s right hand (Ong Aff. ⁋ 8, ECF

No. 84-1). Dr. Ong repeated his request for physical therapy, this time prescribing

two visits per week for eight weeks; and Ong advised Hurst of how absolutely crucial

it was for him to begin his therapy in advance, by performing home exercises that

Dr. Ong demonstrated, if he hoped to have any decent chance of recovery of function


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 24 of 52



                                                                            Page 24 of 52



(id.). Dr. Ong renewed Hurst’s prescription for pain medication and asked that he

return to the clinic after completion of his physical therapy regimen (id.). Following

Hurst’s appointment with Dr. Ong, a nurse referred Hurst’s chart to a doctor for

review (FDOC Chronological Record of Health Care, ECF No. 85-1 at 55).

       Defendant Dr. Perez-Lugo reviewed Hurst’s chart on July 10, 2017, and

requested that Hurst receive a consultation with a physical therapist (FDOC

Chronological Record of Health Care, ECF No. 85-1 at 55; FDOC Consultation

Request/Consultation Report, ECF No. 85-1 at 7). A nurse referred Hurst’s chart

and the physical therapy request form to the scheduling department (id.). The nurse

also scheduled Hurst for a follow-up appointment in the “doctors clinic” for August

30, 2017 (id.).

       On July 31, 2017, the scheduling department scheduled Hurst for the physical

therapy consultation the next day (August 1) (FDOC Chronological Record of

Health Care, ECF No. 85-1 at 55). On August 1, 2017, Hurst had an initial

consultation with a physical therapist, John Palmer (FDOC Chronological Record of

Health Care, ECF No. 85-1 at 55; FDOC Consultation Request/Consultation Report,

ECF No. 85-1 at 8).          Therapist Palmer noted a “mallet finger deformity” of the

“DIP” joint of Hurst’s right little finger (FDOC Consultation Request/Consultation


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 25 of 52



                                                                             Page 25 of 52



Report, ECF No. 85-1 at 8)).        “Mallet finger,” or drooping downward of the

fingertip, is generally caused by a disruption or rupture of the extensor tendon at the

distal interphalangeal (DIP) joint, which is typically the result of trauma or a sudden

flexing of the tip of the finger (Def. Ong’s Answer to Pl.’s Interrog. No. 14, ECF

No. 83 at 46). Therapist Palmer recommended: (1) a finger splint for the deformity

of the little finger, (2) physical therapy two times a week for eight weeks to improve

flex, range of motion, grip, and other mobility of Hurst’s right hand and little finger,

and (3) a follow-up appointment with Dr. Ong after physical therapy was completed,

as Dr. Ong had previously ordered (FDOC Consultation Request/Consultation

Report, ECF No. 85-1 at 8). Therapist Palmer also provided Hurst a home exercise

program (id.).

       The next day (August 2), Defendant Dr. Perez-Lugo completed a request for

prior approval for Hurst to receive physical therapy two times a week for eight weeks

(FDOC Request for Prior Approval of Health Care Services, ECF No. 83 at 52). The

request was faxed to Utilization Management on August 3, 2017, and approved (id.).

       On August 30, 2017, Hurst was seen by Defendant Dr. Perez-Lugo for a

follow-up of the physical therapy consultation (FDOC Chronological Record of

Health Care, ECF No. 85-1 at 54). Dr. Perez-Lugo reviewed the Consultation Report


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 26 of 52



                                                                          Page 26 of 52



and discussed it with Hurst (id.). Dr. Perez-Lugo advised Hurst that prior approval

for physical therapy was approved, and that an appointment was pending (id.).

       Hurst received a physical therapy session on September 1, 2017, with physical

therapist Connie Spitzer (FDOC Chronological Record of Health Care, ECF No. 85-

1 at 53). Therapist Spitzer noted that Hurst had made “some good improvement”

since his initial evaluation but had not completely met the goals set by the primary

physical therapist (Mr. Palmer) (id.). Therapist Spitzer noted that Hurst would

benefit from continued physical therapy two times a week for three weeks to further

improve strength and range of motion in his right hand (id.). Defendant Dr. Perez-

Lugo reviewed Hurst’s chart, and it was sent to the scheduling department (see id.).

       Hurst received physical therapy sessions (with Therapist Spitzer) on

September 21 and September 26, 2017 (FDOC Chronological Record of Health

Care, ECF No. 85-1 at 51–52). At the conclusion of the appointment on September

26, Therapist Spitzer noted that Hurst would benefit from continued physical therapy

two times a week for four weeks to continue to improve his strength, range of

motion, and functional ability of his right hand (id. at 52).

       Hurst was never returned to Defendant Dr. Ong for follow-up as Ong had

instructed; and Dr. Ong was never asked to see or otherwise evaluate Hurst after


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 27 of 52



                                                                              Page 27 of 52



June 28, 2017 (Ong Aff. ⁋⁋ 9–10, ECF No. 84-1). Dr. Ong was not copied on

Hurst’s physical therapy records (Ong states it is common for him not to be copied

on such records with FDOC patients) so there was no way Ong could have known

that Hurst did not receive the number of physical therapy treatments Ong had

prescribed (id., ⁋ 9). In Dr. Ong’s medical judgment, he provided proper treatment

for Hurst’s injury (id., ⁋ 11).

       On November 7, 2017, Hurst was seen by a nurse for a flu shot, renewal of

asthma medication, and complaints of pain in his right hand (FDOC Chronological

Record of Health Care, ECF No. 85-1 at 50). The nurse’s notes were “staffed” to a

doctor (Dr. Toledo), and a prescription for asthma medication was sent to the

pharmacy (id.).

       Hurst saw Defendant Dr. Perez-Lugo on November 17, 2017 (Hurst Decl. ⁋ 4,

ECF No. 83 at 49). When Hurst inquired as to whether the delay in his surgery

affected its outcome, Dr. Perez-Lugo responded, “Yes” (id.). When Hurst inquired

about surgery to correct the deformity of his little finger and his inability to bend it,

Dr. Perez-Lugo opined that there was little chance of improvement (id.). However,

Dr. Perez-Lugo completed a request for Hurst to receive a follow-up consultation

with Dr. Ong to evaluate Hurst’s inability to make a fist, decreased range of motion,


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 28 of 52



                                                                         Page 28 of 52



and deformity, and to make further recommendations (FDOC Consultation

Request/Consultation Report, ECF No. 83 at 47; Hurst Decl. ⁋ 4, ECF No. 83 at 49).

Apparently, Dr. Perez-Lugo’s request was rejected, as indicated by the following

notations on the Consultation Report:

       -Please repeat hand x-ray
       -Encourage pt [patient] to continue exercises taught by PT [physical
       therapy]
       -It is unclear what actions pt is unable to perform and how it is
       affecting ADL’s [activities of daily living]
       -Call RMD [Regional Medical Director] to discuss

(Consultant’s Report, ECF No. 83 at 50). Defendant Dr. Erron Campbell was the

Regional Medical Director at that time (Def. Campbell’s Resp. to Pl.’s Req. for

Admiss. No. 1; ECF No. 83 at 51).

       On January 10, 2018, Dr. Toledo ordered x-rays of Hurst’s right hand (FDOC

Radiology Request Form, ECF No. 85-1 at 11, 49). On January 26, 2018, Hurst had

a follow-up appointment with a nurse, who advised him that the x-ray was

rescheduled from its original date and would be done on January 29 (id. at 48). The

x-ray was performed on January 29, and showed “no radiographic evidence of acute

disease in the right hand” (MobilexUSA Radiology Report, ECF No. 85-1 at 10).

       On February 17, 2018, Hurst submitted an inmate sick-call request

complaining of pain in his hand, especially when the weather was cold and wet

Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 29 of 52



                                                                            Page 29 of 52



(FDOC Inmate Sick-Call Request, ECF No. 85-1 at 47). Hurst requested pain

medication stronger than the medication available in the officers’ station (id.). Hurst

was seen by a nurse on February 21, and reported a pain level of 5 out of 10 (FDOC

Chronological Record of Health Care, ECF No. 85-1 at 46). The nurse referred

Hurst’s chart to a doctor for pain management (id.). On February 23, 2018, Dr.

Toledo prescribed Tylenol 650mg as needed for three months (FDOC Chronological

Record of Health Care, ECF No. 85-1 at 46; FDOC Clinician’s Order Sheet, ECF

No. 1-1 at 51).

       Also on February 23, 2018, Defendant Dr. Perez-Lugo denied Hurst’s medical

grievance requesting corrective surgery (FDOC Inmate Grievance and Response to

Formal Grievance Log Number 1802-213-078, ECF No. 83 at 56, 60). Dr. Perez-

Lugo advised Hurst that he had an upcoming appointment scheduled in the near

future and should discuss his concerns then; and if Hurst experienced problems or

had concerns before then, sick-call was available (Response to Formal Grievance,

ECF No. 83 at 60).

       On February 26, 2018, Hurst submitted an inmate sick-call request

complaining that performing the duties of his job as a cart pusher was causing pain

in his hand (FDOC Inmate Sick-Call Request, ECF No. 85-1 at 45). Hurst requested


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 30 of 52



                                                                           Page 30 of 52



a medical restriction pass for no pulling or pushing (id.). Hurst was seen by a nurse

on February 28, who noted “no visible deformity to hand” (FDOC Chronological

Record of Health Care, ECF No. 85-1 at 44). Hurst was scheduled for further

evaluation for a medical pass (id.).

       Hurst was seen by Dr. Toledo on March 16, 2018, regarding his request for

the medical pass (FDOC Chronological Record of Health Care, ECF No. 85-1 at 43).

Dr. Toledo prescribed Naproxen for pain and scheduled a follow-up appointment for

May 18, 2018 (id.). A nurse sent the prescription to the pharmacy (id.).

       Hurst commenced this civil rights action on May 7, 2018 (Compl., ECF No.

1 at 1, 21).

       C.      Discussion

               1.     Defendant Dr. Ong

       Hurst claims that Dr. Ong acted with deliberate indifference to his medical

needs in three respects (see Pl.’s Third Am. Compl., ECF No. 36 at 5–7, 12–13, 17).

First, Hurst claims Dr. Ong recklessly postponed his surgery without making any

arrangements for him to get surgery elsewhere (id. at 5–7, 15). Second, Hurst claims

that during Dr. Ong’s surgery, Ong failed to re-attach a tendon and place a splint on

the tip of the finger, which resulted in a permanent “Right Dip Mallet Deformity”"


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 31 of 52



                                                                           Page 31 of 52



(id. at 12–13). Third, Hurst claims Dr. Ong failed to follow-up with him after his

final physical therapy session, which created a missed opportunity for corrective

surgery to repair the deformity (id. at 14–15).

       Viewing the facts in the light most favorable to Hurst, no reasonable juror

could conclude that Defendant Dr. Ong was deliberately indifferent to Hurst’s

medical needs. The undisputed facts show that Dr. Ong had no knowledge of Hurst’s

need for surgery until February 15, 2017. Dr. Ong saw Hurst that day and submitted

a written request that he receive surgery the next day. Dr. Ong was “ready, willing

and able” to conduct Hurst’s procedure on February 16 and expected that Hurst

would present for the surgery as Ong had requested the day before. Hurst was not

presented to Dr. Ong for surgery until March 30, 2017. Dr. Ong was not involved

in scheduling the surgery after submitting the required Request for Pre-Approval of

Health Care Services form. There is no evidence suggesting Dr. Ong played any

role in the actual scheduling or delay of Hurst’s surgery. Therefore, Dr. Ong did not

exhibit deliberate indifference in this regard.

       Additionally, Hurst has failed to demonstrate a genuine issue of material fact

as to whether his “Mallet finger” deformity was caused by Dr Ong’s harming an

extensor tendon during surgery. Dr. Ong opined that “Mallet finger” is generally


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 32 of 52



                                                                           Page 32 of 52



caused by a disruption or rupture of the extensor tendon at the distal interphalangeal

(DIP) joint, which is typically the result of trauma or a sudden flexing of the tip of

the finger (Def. Ong’s Answer to Pl.’s Interrog. No. 14, ECF No. 83 at 46). Dr. Ong

further opined that Hurst’s tendons were “completely unharmed” during the surgery

(Def. Ong’s Answer to Pl.’s Interrog. No. 13). Hurst has not presented any evidence

that creates a genuine issue of material fact as to whether the “Mallet finger”

deformity was caused by Dr. Ong’s surgery. Therefore, Dr. Ong did not exhibit

deliberate indifference in this regard.

       Finally, there is no evidence that Dr. Ong was responsible for Hurst’s failure

to receive a follow-up evaluation with him after Hurst’s final physical therapy

session. Dr. Ong ordered the follow-up, and the physical therapist recommended

the follow-up. Dr. Ong states there was no way he could have known if or when

Hurst completed the recommended physical therapy. Dr. Ong also states he was

never asked to see or otherwise evaluate Hurst after their follow-up visit on June 28,

2017. Hurst has not submitted any evidence that creates a genuine issue of material

fact as to whether Dr. Ong was responsible for Hurst’s failure to receive a follow-up

visit with Ong after Hurst completed his last session of physical therapy. Therefore,

Dr. Ong did not exhibit deliberate indifference in this regard.


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 33 of 52



                                                                         Page 33 of 52



       Considering the summary judgment evidence, Hurst will be unable to prove

at trial that Dr. Ong was deliberately indifferent to his medical needs. Therefore,

Dr. Ong is entitled to summary judgment in his favor.

              2.      Defendant Dr. Perez-Lugo

       Hurst claims that Dr. Perez-Lugo acted with deliberate indifference to his

medical needs in two respects (see Pl.’s Third Am. Compl., ECF No. 36 at 7–10,

17). First, Hurst claims that Dr. Perez-Lugo failed to immediately follow-up with

the scheduling department regarding scheduling of Hurst’s surgery, and Dr. Perez-

Lugo failed to implement a “treatment plan” for Hurst’s surgery, including referral

to another surgeon (id. at 7–9). Second, Hurst claims Dr. Perez-Lugo refused to

submit a request for Hurst to receive corrective surgery in November of 2017,

allegedly due to cost (id. at 10–11).

       Viewing the facts in the light most favorable to Hurst, no reasonable juror

could conclude that deliberate indifference on the part of Dr. Perez-Lugo was the

reason Hurst’s surgery took place forty-two days after Dr. Ong requested it. The

undisputed evidence establishes that Dr. Perez-Lugo pre-approved Hurst’s surgery

just two days after Dr. Ong requested it. Granted, the pre-approval was not sent to

the FDOC’s Utilization Management section for final approval and scheduling until


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 34 of 52



                                                                          Page 34 of 52



a nurse routed it on February 28, 2017, but there is no evidence from which a

factfinder could reasonably infer that Dr. Perez-Lugo subjectively knew of this delay

or played any role in it.

       Hurst contends Dr. Perez-Lugo should have immediately followed-up with

the scheduling department regarding scheduling of the surgery, and that Dr. Perez-

Lugo should have implemented a “treatment plan,” including referring Hurst to

another surgeon. But section 1983 does not provide for liability on a theory that Dr.

Perez-Lugo “knew or should have known” of a delay that followed his pre-approval

or that he breached a duty of care by failing to follow-up or request a referral to

another surgeon. Allegations of “knew or should have known” are insufficient to

satisfy the subjective element of the deliberate indifference standard—actual

knowledge is required. Franklin v. Curry, 738 F.3d 1246, 1250 (11th Cir. 2013).

Further, deliberate indifference requires the defendant to have a subjective state of

mind “more blameworthy than negligence,” Farmer, 511 U.S. at 835, and closer to

criminal recklessness, id. at 839–40. In the absence of any evidence from which a

factfinder could reasonably infer that Dr. Perez-Lugo subjectively knew that the

scheduling of Hurst’s surgery had been delayed, Hurst has failed to show deliberate

indifference in this regard.


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 35 of 52



                                                                           Page 35 of 52



       Additionally, Hurst has failed to demonstrate a genuine issue of material fact

as to whether Dr. Perez-Lugo acted with deliberate indifference by refusing to

submit a request for Hurst to receive corrective surgery in November of 2017. The

undisputed evidence demonstrates that on November 17, 2017, Dr. Perez-Lugo

signed a request for Hurst to receive a surgical evaluation by Dr. Ong for further

recommendations regarding Hurst’s inability to make a full fist and his decreased

range of motion and deformity. Dr. Perez-Lugo’s request for the surgical evaluation

was denied.        Hurst cannot show that Dr. Perez-Lugo acted with deliberate

indifference in this regard.

       Considering the summary judgment evidence, Hurst will be unable to prove

at trial that Dr. Perez-Lugo was deliberately indifferent to his medical needs.

Therefore, Dr. Perez-Lugo is entitled to summary judgment in his favor.

              3.      Defendant Dr. Campbell

       Hurst claims that Dr. Erron Campbell, the Regional Medical Director, acted

with deliberate indifference to his medical needs in three respects (Pl.’s Third Am.

Compl., ECF No. 36 at 9–12, 17). First, Dr. Campbell failed to hire additional plastic

surgeons who could have performed Hurst’s surgery (id. at 9–10). Second, Dr.

Campbell denied necessary physical therapy following Hurst’s surgery (id. at 11).


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 36 of 52



                                                                          Page 36 of 52



Third, Dr. Campbell implemented a “one-chance policy” that prohibited corrective

surgeries (id. at 10, 12).

       Hurst’s assertion that there was an insufficient number of plastic surgeons is

not based upon personal knowledge, and he has proffered no evidence that the reason

his surgery took place forty-two days after Dr. Ong requested it was because of an

insufficient number of plastic surgeons. Hurst has no evidence to support the claim

that Dr. Campbell failed to hire a sufficient number of plastic surgeons, and thus

cannot show that Dr. Campbell acted with deliberate indifference in this regard.

       Hurst also claims that Dr. Campbell denied necessary physical therapy

following Hurst’s surgery. The relevant facts are these. On May 24, 2017, Dr. Ong

recommended hand physical therapy three times per week for eight weeks. Dr.

Perez-Lugo reviewed Hurst’s chart that same day, but there is no evidence that any

health care provider completed a Consultation Request for Hurst to receive an

evaluation with a physical therapist. One month later, on June 28, 2017, Dr. Ong

repeated his request for physical therapy, this time prescribing two visits per week

for eight weeks; and Ong advised Hurst of how absolutely crucial it was for him to

begin his therapy in advance, by performing home exercises that Dr. Ong

demonstrated, if he hoped to have any decent chance of recovery of function. Dr.


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 37 of 52



                                                                          Page 37 of 52



Perez-Lugo reviewed Hurst’s chart on July 10, 2017, and requested that Hurst

receive a consultation with a physical therapist. Hurst’s chart and the physical

therapy request form were sent to the scheduling department. The physical therapist

evaluated Hurst on August 1, 2017, and recommended two visits per week for eight

weeks. The next day (August 2), Dr. Perez-Lugo completed a request for prior

approval for Hurst to receive physical therapy two times a week for eight weeks.

The request was faxed to Utilization Management on August 3, 2017, and approved.

Hurst did not receive a physical therapy appointment until September 1, and

thereafter, he received only two more appointments, on September 21 and 26.

       There is no evidence that Dr. Campbell played any role in the delay between

Dr. Ong’s initial recommendation for physical therapy, on May 24, 2017, and

Hurst’s first physical therapy appointment, on August 1, 2017. There is also no

evidence that Dr. Campbell played any role in the fact that Hurst did not receive the

approved number of physical therapy sessions (i.e., two times per week for eight

weeks). Hurst has no evidence to support this claim that Dr. Campbell denied or

otherwise prevented Hurst from receiving the physical therapy recommended by Dr.




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 38 of 52



                                                                                         Page 38 of 52



Ong and the physical therapist. Therefore, Hurst cannot show that Dr. Campbell

acted with deliberate indifference in this regard. 5

       Similarly, there is no evidence to support Hurst’s claim that Dr. Campbell had

a “one-chance policy” that prohibited corrective surgeries.                    Hurst relies upon

evidence of his visit with Dr. Perez-Lugo on November 17, 2017, to support this

claim against Dr. Campbell. Hurst states that when he inquired about surgery to

correct the deformity of his little finger and his inability to bend it, Dr. Perez-Lugo

opined that there was little chance of improvement. But the evidence demonstrates

that Dr. Perez-Lugo nevertheless completed a request for Hurst to receive a follow-

up evaluation with Dr. Ong. Apparently, Dr. Perez-Lugo’s request was rejected, as

indicated by the following notations on the Consultant’s Report:

       -Please repeat hand x-ray
       -Encourage pt [patient] to continue exercises taught by PT
       -It is unclear what actions pt is unable to perform and how it is
       affecting ADL’s [activities of daily living]
       -Call RMD [Regional Medical Director] to discuss

(Consultant’s Report, ECF No. 83 at 50).




5
  To the extent Hurst seeks to hold Defendant Dr. Perez-Lugo liable for the initial delay in referring
him for physical therapy, there is no evidence in the record from which a factfinder could
reasonably infer that the delay was due to Dr. Perez-Lugo’s deliberate indifference, as opposed to
mere negligence.
Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 39 of 52



                                                                           Page 39 of 52



       Dr. Erron Campbell was the Regional Medical Director at that time. But the

evidence does not support Hurst’s contention that Dr. Campbell had a policy that

prohibited corrective surgeries. Further, even if Dr. Campbell was the person who

denied Dr. Perez-Lugo’s request that Hurst have a follow-up evaluation with Dr.

Ong, Dr. Campbell expressed a willingness to discuss the issue further upon

receiving more information, specifically, an updated x-ray and specifics as to Hurst’s

limitations and how his activities of daily living were affected. Viewing the

evidence in the light most favorable to Hurst, no factfinder could reasonably

conclude that Dr. Campbell was subjectively aware that Hurst’s failure to receive

corrective surgery placed him at substantial risk of serious harm. Therefore, Hurst’s

deliberate indifference claim fails in this regard.

       Considering the summary judgment evidence, Hurst will be unable to prove

at trial that Dr. Campbell was deliberately indifferent to his medical needs.

Therefore, Dr. Campbell is entitled to summary judgment in his favor.

              4.      Defendant Centurion

       Hurst claims that the conduct of the individual Defendants (Dr. Perez-Lugo

and Dr. Campbell) demonstrates that Centurion fostered a “culture of non-




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 40 of 52



                                                                           Page 40 of 52



compliance” with its own customs and practices, which amounted to deliberate

indifference (Pl.’s Third Am. Compl., ECF No. 36 at 13–16, 17).

       When a private entity contracts with a State or municipality to provide medical

services to inmates, it performs a function traditionally within the exclusive

prerogative of the state and becomes the functional equivalent of the state under

section 1983. See West v. Atkins, 487 U.S. 42, 54–57 (1988); Craig v. Floyd Cnty.,

Ga., 643 F.3d 1306, 1310 (11th Cir. 2011) (internal quotation marks and citation

omitted); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997). The plaintiff must

prove that the agents of the private medical provider violated his constitutional

rights, and that the policy or custom of the private medical provider was the “moving

force behind” the deprivation. See Craig, 643 F.3d at 1310.

       Here, because Hurst did not suffer a constitutional violation by any agent of

Centurion, Centurion is not subject to liability under § 1983. See Los Angeles v.

Heller, 475 U.S. 796, 799 (1986). Therefore, Centurion is thus entitled to summary

judgment in its favor.

              5.      Hurst’s Motion for Partial Summary Judgment

       In Hurst’s motion for partial summary judgment, he argues he is entitled to

summary judgment on the issue of each Defendant’s liability for the alleged Eighth


Case No.: 4:18cv237/RH/EMT
       Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 41 of 52



                                                                          Page 41 of 52



Amendment violations, and that the issue of the amount of damages is an issue for

trial (Pl.’s Mot. for Partial Summ. J., ECF No. 83 at 1–15). Hurst’s arguments in

support of summary judgment are the same arguments he makes in opposition to

Defendants’ motions for summary judgment. As discussed supra, viewing the

evidence in the light most favorable to Hurst, no factfinder could reasonably infer

that any Defendant was deliberately indifferent to Hurst’s medical needs. Therefore,

Hurst is not entitled to summary judgment in his favor.

III.    DEFENDANT ZEBLEY’S MOTION TO DISMISS

        Hurst asserts an Eighth Amendment claim of deliberate indifference against

Defendant Nurse Zebley for her alleged failure to announce her presence in the

administrative confinement wing, her failure to provide his prescription for Prozac

during his seven-day stay in administrative confinement, and her allegedly

discarding his sick-call request concerning his injured hand.

        The facts supporting Hurst’s claim are the following. When Hurst was placed

in administrative confinement on January 5, 2017, he did not know what time the

nurse made her rounds, and the nurse did not announce her presence on the wing, so

Hurst did not see the nurse for the first few days (Pl.’s Third Am. Compl. ⁋ 12, ECF

No. 36 at 4; Hurst Decl. ⁋ 3, ECF No. 83 at 22). On January 8 or 9, 2017, at 5:00–


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 42 of 52



                                                                          Page 42 of 52



5:30 a.m., Hurst made contact with Nurse Zebley as she was making her morning

medication rounds in the administrative confinement unit (id.). Hurst requested a

sick-call request form from Zebley, showed her his hand, and told her that it was

swollen, painful, and may be broken (Pl.’s Third Am. Compl. ⁋ 13, ECF No. 36 at

4; Hurst Decl. ⁋ 3, ECF No. 83 at 22). Nurse Zebley provided Hurst with the sick-

call form (id.). Hurst completed the form and gave it back to Nurse Zebley (id.).

Hurst was not seen in sick-call, and the sick-call request is not in Hurst’s medical

file (id.). Hurst alleges “upon information and belief” that Nurse Zebley discarded

the sick-call request instead of processing it (Pl.’s Third Am. Compl. ⁋ 13, ECF No.

36 at 4–5; Hurst Decl. ⁋ 3, ECF No. 83 at 22).

       Hurst also alleges that during his seven-day stay in administrative

confinement, the nurse did not deliver his daily dose of prescribed medication,

Prozac (Pl.’s Mot. for Partial Summ. J. ⁋ 3, ECF No. 83 at 2–3, and attached Medical

and Treatment Record, ECF No. 83 at 20).

       Nurse Zebley seeks dismissal of Hurst’s claims for failure to exhaust

administrative remedies (Zebley’s Mot. to Dismiss, ECF No. 134). However, the

court need not address the exhaustion issue, because Hurst’s Third Amended

Complaint does not state a plausible constitutional claim against her.


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 43 of 52



                                                                               Page 43 of 52



       In considering whether an IFP prisoner/plaintiff’s claim is subject to dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii) or § 1915A(b)(1), the court accepts all well-

pleaded factual allegations of the complaint as true and evaluates all reasonable

inferences derived from those facts in the light most favorable to the plaintiff.

Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994). A complaint, or any

claim therein, will be dismissed if it fails to “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)); Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013) (holding

that courts must follow the Supreme Court’s “‘two-pronged approach’ of first

separating out the complaint’s conclusory legal allegations and then determining

whether the remaining well-pleaded factual allegations, accepted as true, ‘plausibly

give rise to an entitlement to relief.’” (quoting Iqbal, 556 U.S. at 679)). The court is

not required to accept as true any conclusory allegation “upon information and

belief” that is unaccompanied by enough facts to make that statement plausible.

Mann v. Palmer, 713 F.3d 1306, 1315 (11th Cir. 2013) (citing Twombly, 550 U.S.

at 557); see also, e.g., Smith v. City of Sumiton, 578 F. App’x. 933, 935 n.4 (11th

Cir. 2014) (unpublished but cited as persuasive authority) (“[F]or purposes of a Rule


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 44 of 52



                                                                               Page 44 of 52



12(b)(6) motion to dismiss, we do not have to take as true allegations based merely

‘upon information and belief.’”) (quoting Mann, supra).

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). As the Supreme Court reiterated in Iqbal, although Rule

8 of the Federal Rules of Civil Procedure does not require detailed factual

allegations, it does demand “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint must state a plausible

claim for relief, and “[a] claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The mere possibility that the defendant acted

unlawfully is insufficient to survive dismissal. Id. The complaint must include

“[f]actual allegations . . . [sufficient] to raise a right to relief above the speculative

level,” Twombly, 550 U.S. at 555, that is, “across the line from conceivable to

plausible.” Id. at 570.

       Here, Hurst’s allegation that Nurse Zebley discarded his sick-call request,

instead of processing it, is based merely upon “information and belief” without any

accompanying facts to make that statement plausible. This conclusory allegation is


Case No.: 4:18cv237/RH/EMT
      Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 45 of 52



                                                                                     Page 45 of 52



insufficient to plausibly suggest that the lack of processing of his sick-call request

was due to deliberate indifference on the part of Nurse Zebley, as opposed to mere

negligence on either her part or someone else’s.

       The same is true of Hurst’s allegation regarding “the nurse’s” failure to

announce her presence in the wing and “the nurse’s” failure to provide the prescribed

Prozac. Assuming that both of these facts are true, and assuming that Defendant

Zebley was the administrative confinement nurse during the entire week that Hurst

was in confinement, Hurst does not allege any facts suggesting that the nurse’s

failures were due to deliberate indifference as opposed to negligence.6

       Hurst’s allegations fail to state a plausible Eighth Amendment claim against

Defendant Zebley. Therefore, his claim against this Defendant should be dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

IV.    DEFENDANT DELANEY

       Hurst’s Third Amended Complaint asserts an Eighth Amendment claim of

deliberate indifference against Defendant “Nurse Jane Doe I,” who was later

identified as Christin Judd Delaney. On March 26, 2019, the court directed service




6
 Notably, Hurst does not allege he notified the nurse that he had not received his prescribed
medication (Prozac) when he talked to her during the middle of his seven-day stay in confinement.
Case No.: 4:18cv237/RH/EMT
        Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 46 of 52



                                                                            Page 46 of 52



of Hurst’s Third Amended Complaint upon the then-identified Defendants, who

were Dr. Ong, Dr. Perez-Lugo, Dr. Campbell, and Centurion (see ECF No. 39). On

May 31, 2019, the court notified Hurst that he must use the tools of discovery to

identify the “Nurse Jane Doe I” (see ECF No. 46). The court instructed Hurst that

when he determined the identity and location of the “Nurse Jane Doe I,” he must file

a motion with the court requesting entry of an order directing service of process (see

id.).

         At of the close of discovery, on February 27, 2020 (see ECF No. 81), Hurst

had not notified the court of the identity of “Nurse Jane Doe I.” Therefore, on May

15, 2020, the court issued a show cause order directing Hurst to show cause, within

thirty (30) days, why his claim against this Defendant should not be dismissed based

on his inability to identify and effect service of process (see ECF No. 100). The

court notified Hurst that he could comply with the show cause order by providing

the name and address of “Nurse Jane Doe I” (see id.).

         Hurst responded to the show cause order, stating he attempted to ascertain the

identity of this Defendant during discovery (see ECF No. 102). After reviewing the

relevant discovery materials, the court required Centurion to notify the court of the

identity of the “Nurse Jane Doe I” or explain its inability to do so (see ECF No. 103).


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 47 of 52



                                                                          Page 47 of 52



The court further directed Centurion that if it identified the nurse, Centurion must

either provide an address (in confidence) where the nurse may be served with

process, or waive service of process on behalf of the nurse (see id.).

       On July 2, 2020, Centurion identified “Nurse Jane Doe I” as Christin Judd

Delaney, RN, and provided her last known address under seal (see ECF No. 104).

The court directed the United States Marshals Service (USMS) to serve Defendant

Delaney at the address provided by Centurion (see ECF No. 105). On August 26,

2020, the USMS returned the summons for Delaney unexecuted, with a notation that

it was unable to locate her at the address provided by Centurion (see ECF No. 112).

       The court made additional efforts to locate Defendant Delaney.          From

information available on the Florida Department of Health’s (FDOH) public

website, the court learned that the FDOH issued Delaney’s current professional

license on February 3, 2014, and at that time, she listed her address as Union C.I.

(see ECF No. 113), which is the same address that Hurst listed for Nurse “Jane Doe

I” in the Third Amended Complaint (see Pl.’s Third Am. Compl., ECF No. 36 at 3,

19). Because Centurion is still the contracted medical provider for all FDOC

institutions, the court required Centurion to notify the court whether Defendant

Delaney was still its employee (see ECF No. 113). Centurion responded that


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 48 of 52



                                                                             Page 48 of 52



Delaney was no longer employed by Centurion or a Centurion-affiliated entity (see

ECF No. 116). The last known address provided by Centurion to the USMS is thus

the most recent address that has been discovered after exhaustive efforts to locate

Defendant Delaney.

       Under Rule 4(m) of the Federal Rules of Civil Procedure, the court “must

dismiss the action without prejudice . . . or order that service be made within a

specified time” if a defendant is not served within ninety days after the complaint

was filed. Fed. R. Civ. P. 4(m). If a plaintiff shows “good cause” for the failure to

serve within ninety days, the court “must extend the time for service for an

appropriate period.” Id.

       A plaintiff proceeding IFP under § 1915 is entitled to have the clerk of court

and the USMS effect service of process upon defendants. See 28 U.S.C. § 1915(d);

Fed. R. Civ. P. 4(c)(3); Bilal v. Geo Care, LLC, 981 F.3d 903, 919 (11th Cir. 2020).

“[T]he failure of the United States Marshal to effectuate service on behalf of an in

forma pauperis plaintiff through no fault of that plaintiff constitutes ‘good cause’ for

the plaintiff’s failure to effect timely service within the meaning of Rule 4(m).”

Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1288 (11th Cir. 2009). Further,

the Eleventh Circuit has said that it is unreasonable to expect prisoners proceeding


Case No.: 4:18cv237/RH/EMT
       Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 49 of 52



                                                                          Page 49 of 52



pro se to provide the current addresses of prison-guard defendants who no longer

work at a prison. Richardson, 598 F.3d at 739–40 (citing Sellers v. United States,

902 F.2d 598, 602 (7th Cir. 1990)). Thus, so long as the USMS can locate the

defendant with “reasonable effort,” a plaintiff establishes “good cause” under Rule

4(m) by providing enough information to identify the prison-guard defendant. Id. at

740.

        Even when a plaintiff cannot demonstrate “good cause,” the district court

“must still consider whether any other circumstances warrant an extension of time

based on the facts of the case.” Bilal, 903 F.3d at 919 (internal quotation marks and

citation omitted). For example, the Eleventh Circuit has explained that where the

statute of limitations would preclude refiling, the Advisory Committee Note to Rule

4(m) suggests that an extension might be appropriate. Id. (internal quotation marks

and citation omitted). So a district court may exercise its discretion to dismiss the

case without prejudice or to direct service to be accomplished within a set time only

after it evaluates any factors that may bear on this determination. Id. (citation

omitted).

        Here, more than ninety days has passed since the court directed service of

Hurst’s Third Amended Complaint, on March 26, 2019 (indeed, well over one year


Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 50 of 52



                                                                              Page 50 of 52



has passed) (see ECF No. 39). Defendant Delaney has not been served with process

despite reasonable efforts by the court and the USMS to locate her. Although the

statute of limitations will preclude Hurst from refiling his § 1983 claim (because the

statute of limitations is four years for § 1983 claims, and Defendant Delaney’s

alleged conduct occurred on January 5, 2017), extending the time to effect service

of process would be futile as there appears to be no other known avenue to discover

Defendant Delaney’s whereabouts. Therefore, Hurst’s claim against Defendant

Delaney should be dismissed pursuant to Rule 4(m).

V.     CONCLUSION

       Dr. Ong and the Centurion Defendants are entitled to summary judgment in

their favor on the claims asserted in Hurst’s Third Amended Complaint. Therefore,

Defendants’ motions for summary judgment should be granted, and Hurst’s motion

for summary judgment should be denied. Dr. Ong and the Centurion Defendants are

entitled to entry of judgment in their favor and against Hurst.

       Hurst’s factual allegations fail to state a plausible constitutional claim against

Nurse Zebley. Therefore, his claim against her should be dismissed with prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).




Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 51 of 52



                                                                          Page 51 of 52



       Hurst’s claim against Defendant Delaney should be dismissed for failure to

effect service of process, pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure.

       Accordingly, it is respectfully RECOMMENDED:

       1.     The motions for summary judgment filed by Defendants Ong, Perez-

Lugo, Campbell, and Centurion (ECF Nos. 84, 85) be GRANTED and judgment

entered in Defendants’ favor.

       2.     Plaintiff’s motion for partial summary judgment (ECF No. 83) be

DENIED.

       3.     Plaintiff’s claim against Defendant Zebley be DISMISSED with

prejudice for failure to state a claim upon which relief may be granted, pursuant to

28 U.S.C. §§ 1915€(2)(B)(ii), 1915A(b)(1).

       4.     Plaintiff’s claim against Defendant Delaney be DISMISSED for failure

to effect service of process, pursuant to Rule 4(m+) of the Federal Rules of Civil

Procedure.

       At Pensacola, Florida this 15th day of January 2021.


                                /s/ Elizabeth M. Timothy
                                ELIZABETH M. TIMOTHY
                                CHIEF UNITED STATES MAGISTRATE JUDGE

Case No.: 4:18cv237/RH/EMT
     Case 4:18-cv-00237-RH-EMT Document 139 Filed 01/15/21 Page 52 of 52



                                                                        Page 52 of 52



                             NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations must be
filed within fourteen days of the date of the Report and Recommendation. Any
different deadline that may appear on the electronic docket is for the court’s
internal use only and does not control. An objecting party must serve a copy of
the objections on all other parties. A party who fails to object to the magistrate
judge’s findings or recommendations contained in a report and
recommendation waives the right to challenge on appeal the district court’s
order based on unobjected-to factual and legal conclusions. See 11th Cir. Rule
3-1; 28 U.S.C. § 636.




Case No.: 4:18cv237/RH/EMT
